Citation Nr: 1041874	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE 

Entitlement to service connection for a bilateral upper extremity 
disorder to include as due to cervical spondylosis and stenosis, 
status post decompression laminectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 
1979, and from July 1980 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to an increased rating for 
cervical spondylosis, stenosis and radiculitis status post 
decompressive laminectomy has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

Upper extremity pain caused by service connected cervical 
radiculitis is due to service.


CONCLUSION OF LAW

Upper extremity pain due to cervical radiculitis was incurred in-
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
May 2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  The Veteran was informed of how disability 
ratings and effective dates are determined in April 2008.  While 
the Veteran did not receive full notice prior to the initial 
decision, after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims, and the claim was readjudicated in June 2008 and February 
2009.

The Board also finds that VA has fulfilled its duty to assist the 
Veteran in obtaining identified and available evidence needed to 
substantiate a claim.  There is no evidence that additional 
records have yet to be requested, or that additional examinations 
are in order. 

Service Connection-Laws and Regulations

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service-connected disease or injury.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition.  
38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran is service connected for cervical spondylosis, 
stenosis, and radiculitis, status-post decompression laminectomy.  
The Veteran argues that he injured his shoulders and neck in 
service or that alternatively, his symptoms are related to his 
service connected cervical spondylosis, radiculitis and stenosis.  
See October 2010 Informal Hearing Presentation.

A November 1976 enlistment report of medical examination 
demonstrated normal upper extremities.  

Service treatment records show ongoing complaints of upper 
extremity pain and radicular symptoms, primarily in the left arm.  
An April 1989 treatment report noted a right shoulder trauma.  
Multiple July 1994 reports note left shoulder pain, as well as 
symptoms of numbness, burning and tingling into the arm and 
fingers.  Portsmouth Naval Hospital orthopedic records dated in 
August 1994 reported EMG findings which demonstrated 
electrodiagnostic evidence of chronic C6 vertebra radiculopathy.  

A December 1996 report of medical examination for fleet 
retirement noted a limited range of cervical motion due to pain 
and stiffness.  The Veteran's December 1996 report of medical 
history reported arthritis and degenerative joint disease of the 
cervical spine but normal shoulders.  

In October 2003, J.D.D., M.D., a neurosurgeon, diagnosed 
irritative cervical radiculitis.  Sensory study showed hypalgesia 
in the C6/C7 dermatome on the left side.

In October 2004, J.D.D., M.D., noted the appellant's complaint of 
neck and bilateral shoulder pain.  The Veteran was found to have 
upper extremity paraesthesias.  A cervical MRI study revealed 
residual cord signal changes at C6/C7 that were consistent with 
cervical myelomalacia.  

In April 2008, the Veteran was seen for a QTC examination.  He 
described upper extremity tingling and numbness.  Physical 
examination revealed normal upper extremities without palpable 
edema or tremor.  There were no peripheral nerves involved.  
Motor and sensory function were normal.  Reflexes were 2+ for 
biceps and triceps bilaterally.  The diagnosis was status post 
cervical laminectomy.  It was noted that there were no findings 
of peripheral nervous system disease.

An August 2008 treatment note from private physician Dr. W.M. 
noted that the Veteran had x-rays and an MRI taken, and that he 
continued to have right arm symptoms and what he perceived as 
right arm weakness.  Examination revealed no focal bicep weakness 
but there were diminished bicep reflexes.  Right hand grip 
strength was also decreased.  Dr. W.M. noted that at the time of 
examination, the Veteran's symptoms appeared to be an idiopathic 
nerve phenomenon related to a previous nerve injury.  An 
electromyogram was not ordered to determine if there were active 
neuropathic changes.

The Veteran appeared for a Decision Review Officer Hearing in 
October 2008.  During his hearing, the Veteran described 
suffering neck and back injuries in-service.  The Veteran 
additionally reported having a burning sensation in his right 
shoulder and sometimes in the left shoulder.  The Veteran 
described symptoms radiating down his arms and tremors in his 
hands as well as decreased strength.  See Hearing Transcript, pp. 
7, 11, 23.  Additionally, the Veteran reported on his post-
service employment which included jobs such as truck driving 
which included unloading trucks, digging pools, and working on 
forklifts.  See Hearing Transcript, pp. 15-17.  The Veteran 
testified that his bilateral arm symptoms were due to his spine 
disorder and voiced his disagreement with VA's process for 
granting service connection.

In December 2008, the Veteran was afforded a VA neurological 
examination in order to determine the etiology of his claimed 
upper extremity disorder.  The Veteran reported right shoulder 
pain.  He provided a history of compression injuries in 1978 or 
1979, and again in 1994 or 1995.  He described undergoing a 
cervical laminectomy in December 2003.  The Veteran stated that 
he experienced right upper extremity weakness which was usually 
present.   He also stated that he had, but very rarely, left  
upper extremity weakness which started in 2003.  

On examination, motor strength was 5 out of 5 throughout with 
some pain in the right extremity but full strength.  Muscle tone 
was normal.  The Veteran's sensory nerves were intact to fine 
touch and pin prick.  The impression was right shoulder pain with 
some tenderness to palpitation of the anterior shoulder in the 
region of the acromioclavicular joint.  Right shoulder x-rays 
revealed probable mild acromioclavicular degenerative changes.  
There were no acute findings.  A diagnosis of mild right 
acromioclavicular degenerative joint disease was noted.  No 
opinion was rendered as to the basis of the degenerative joint 
disease.  

The examiner found no sensory, motor or deep tendon reflex 
findings which would point to a cervical cause for his symptoms.  
The examiner stated that pain due to right acromioclavicular 
joint disease would not be attributable to a cervical spine 
abnormality and would not be caused by his service-connected 
spine condition.  Finally, the examiner stated that, based on his 
examination, the Veteran did not show evidence of a right or left 
upper extremity disorder that was related to his service-
connected cervical spine disorder.  

To grant service connection there must first be evidence of a 
current disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  To be present as a current disability, the claimed 
condition must be present at the time of the claim for benefits, 
as opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  Given that this claim stems from a 
November 2004 VA Form 21-8940, given the findings of Dr. J.D.D., 
and given the findings of Dr. W.M., Board finds that the 
appellant has a current disability.

The next question is whether or not this disorder is related to 
service.  In this regard, however, it must be noted that the 
Veteran is already service connected for cervical radiculitis.  
See June 2004 rating decision.  Radicular pain, or radiculitis, 
is pain that "radiates" along the dermatome, i.e., the sensory 
distribution of a nerve due to inflammation or other irritation 
of the nerve root (radiculopathy) at its connection to the spinal 
column.  The service medical records clearly show that the 
appellant had electrodiagnostic evidence of chronic C6 
radiculopathy.  (See August 1994 study.)  Hence, given that 
service connection is in already in effect for radiculitis, it 
follows that any upper extremity pathology caused by radiculitis 
is already service connected.  Accordingly, given the fact that 
the C6/C7 dermatome affects the shoulders and the arms, it 
follows that service connection is warranted for bilateral upper 
extremity radiculopathy.  

The appeal is allowed.

In reaching this decision the Board acknowledges that while the 
Veteran has consistently reported upper extremity pain, some 
examiners have found no disability.  While the Board questions 
how that finding was entered without ever conducting 
electrodiagnostic studies, particularly in light of the August 
1994 service findings, the fact remains that service connection 
was previously granted for cervical radiculitis.  The rating 
decision which granted that benefit is final.  That rating 
decision cannot be attacked absent a finding that the rating 
decision was clearly and unmistakably erroneous.  38 U.S.C.A. § 
7105 (West 2002).  

Of course, the facts may show that the appellant's upper 
extremity disorder does not warrant a compensable rating, but 
that is a rating question.  The question before the Board is 
whether service connection is warranted, and the answer is 
clearly yes.    


ORDER

Entitlement to service connection for a bilateral upper extremity 
radicular pain due cervical spondylosis, radiculitis and 
stenosis, status post decompression laminectomy, is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


